In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                No. 07-20-00273-CV
                            ________________________


             JEFFNA MCKINNEY, INDIVIDUALLY AND AS EXECUTRIX
                     OF SID TALLEY’S ESTATE, APPELLANT

                                              V.

      LEE BIVINS FOUNDATION D/B/A BIVINS POINTE AND BETTY BIVINS
          CHILDERS FOUNDATION D/B/A BIVINS POINTE, APPELLEES



                         On Appeal from the 251st District Court
                                  Potter County, Texas
             Trial Court No. 109,178-C-CV; Honorable Ana Estevez, Presiding


                                     July 27, 2021

                   ORDER ON MOTION FOR REHEARING

               Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      By her Motion for Rehearing, Appellant, Jeffna McKinney, Individually and as

Executrix of the Estate of Sid Talley, simply reiterates the same argument she made on

appeal—that section 74.351(l) of the Texas Civil Practice and Remedies Code requires

a hearing and that “there was no hearing on Appellees’ motion to dismiss – whether in-
person, on the relevant pleadings, or otherwise.” Remaining convinced that our prior

disposition was correct, we issue this supplemental opinion to clarify a misconception

held by McKinney. She contends as follows:


       [a]t the risk of irritating this Court, Appellant repeats there was no hearing
       on the pleadings. There could not have been a hearing on the pleadings
       because the trial court only had one set of pleadings on the dismissal
       issue—the pleadings of Appellees. The simple fact is that Appellant was
       no[t] “heard” on the motion to dismiss.

       McKinney should be assured that this court is not “irritated” by the advancement

of serious issues and concerns—whether they are ultimately meritorious or not. We are

concerned, however, whenever a litigant feels as if her procedural rights have been

violated, and we wish to clarify the perceived misconception that a hearing was held by

the trial court after hearing only one side of the issue. Based on our review of the record,

we found a “hearing on the pleadings,” in the traditional sense of the word, occurred

whenever the trial court considered the contents of the expert report filed, on the one

hand, against the merits of the section 74.351(l) motion to dismiss, on the other. A section

74.351(l) motion to dismiss should be considered “at issue” any time after the deadline

for filing has passed.


       Because the trial court here did not consider the motion to dismiss until after the

deadline for the filing of an expert report, a “hearing” was had, and the motion to dismiss

was properly considered. Accordingly, McKinney’s Motion for Rehearing is denied.




                                                        Patrick A. Pirtle
                                                             Justice



                                             2